DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 18, 2022 and Feb. 23, 2022 has been entered. 
Information Disclosure Statement
The information disclosure statement filed Feb. 23, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant has cited NPL Cite No. 1, but the German Office action dated Nov. 26, 2021 is not in the English language.  
Claim Interpretation
The recitation in the claims that the feed assembly is “for a melting chamber having a plurality of walls” is interpreted as merely an intended use.  Therefore, the melting chamber and a plurality of walls is interpreted as not required in claims 1, 5, 7, and 11-13.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
In claim 23, Applicant has recited a melting chamber having a plurality of walls and containing molten glass having a top level.  The Examiner interprets the molten glass as the material worked upon.  It should be noted the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).  Additionally in claim 23, Applicant has recited the second end of the tubular body being connected to one of the plurality of walls of the melting chamber below the top level of the molten glass contained with the melting chamber.  Since the Examiner has interpreted the molten glass as the material worked upon, the limitation that the tubular body being connected to the plurality of walls of the melting chamber below the top level of the molten glass contained in the melting chamber is interpreted as manner of operating the device.  It should be noted the manner of operating the device does not differentiate apparatus claim from the prior art. (MPEP 2114 II).
Claim Rejections - 35 USC § 112
The cancellation of claim 30 in the amendment filed Feb. 23, 2022 renders the rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph moot.
Double Patenting
The cancellation of claim 30 in the amendment filed Feb. 23, 2022  renders the Double patenting warning of claim 30 moot.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups , as set forth in the Office action mailed on Oct. 16, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Oct. 16, 2020 is withdrawn.  Claims 15 , directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 5, 7, 11-13, 15, 19, 21, 23-26, 28-29, and 31 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments against the prior art on pgs. 8-9 against Tenzler in view of Ehring is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741